Citation Nr: 1501850	
Decision Date: 01/14/15    Archive Date: 01/20/15	

DOCKET NO.  12-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disorder of the thoracic spine, claimed as thoracic spondylosis.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from December 1958 to December 1962, and from January 1963 to April 1980, a portion of which represented service as a parachutist.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Review of the electronic files reveals the hearing transcript is in Virtual VA.  The Veterans Benefits Management System contains no records at this time.

For reasons which will become apparent, the appeal as to the issue of entitlement to service connection for a right knee disability is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDING OF FACT

A chronic disorder of the thoracic spine, to include thoracic spondylosis, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSION OF LAW

A chronic disorder of the thoracic spine, to include thoracic spondylosis, was not incurred in or aggravated by active military service, nor may osteoarthritis of the thoracic spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in February and December 2011, and once again in February 2012, of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that an additional VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a videoconference hearing before the undersigned Veterans Law Judge in December 2012, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Service Connection

The Veteran in this case seeks entitlement to service connection for a disorder of the thoracic spine, including thoracic spondylosis.  In pertinent part, it is contended that the Veteran's disability of the thoracic spine had its origin during his period or periods of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between a claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In the present case, service treatment records fail to demonstrate the presence of chronic disability of the thoracic spine.  While it is true that, at the time of a service medical examination conducted during the months of November 1978 and January 1979, there was noted the presence of pain, in conjunction with musculofascial strain/spasm of the upper thoracic spine, radiographic studies of the Veteran's thoracic spine conducted at that time showed no evidence of any significant radiographic abnormality.  Moreover, at the time of a subsequent service medical examination in October 1979, the Veteran's spine and musculoskeletal system were entirely within normal limits, and no pertinent diagnosis was noted.  Significantly, at the time of a service separation/retirement examination conducted in March 1980, the Veteran's spine and musculoskeletal system were once again entirely within normal limits, and no pertinent diagnosis was noted.  

In point of fact, the earliest clinical indication of the presence of chronic pathology of the thoracic spine is revealed by a VA examination conducted in June 2011, more than 31 years following the Veteran's discharge from service, at which time the Veteran indicated that his thoracic spine pain was really (in) the lower back of his neck," and "the same" as his neck (pain).  Significantly, service connection is already in effect for degenerative disc/joint disease of the cervical spine.  

The Board notes that, at the time of the aforementioned VA examination in June 2011, which examination involved a full review of the Veteran's claims folder and medical records, there was no evidence of any decrease in the usual lumbar lordosis.  Nor was there any evidence of scoliosis or kyphosis, or any tenderness to palpation or palpable muscle spasm.  Tests of straight leg raising were negative for radicular pain bilaterally, though radiographic studies showed evidence of lateral bridging osteophytes in conjunction with spondylosis.  Significantly, in the opinion of the examiner, the Veteran's current thoracic spine condition, diagnosed as mild thoracic spondylosis, was less likely than not caused by or a result of treatment received while in service.  This was particularly the case given the fact that there was only one notation referring to thoracic pain in the Veteran's service treatment records.  Moreover, the Veteran had no complaints of thoracic spine pain.  In the opinion of the examiner, radiographic findings of mild spondylosis in the low thoracic region were most likely due to aging (and therefore, by inference, unrelated to the Veteran's active military service).  

The Board finds the aforementioned opinion of a VA physician highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA physician reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from a disorder of the thoracic spine which is in any way related to his active military service, including service as a parachutist.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to given to the evidence of record.  See Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current pathology of the thoracic spine to his active military service.  However, not until January 2011, many years following his discharge from service, did the Veteran file a claim for service connection for that disability.  Moreover, and as noted above, not until June 2011, many years following his discharge from service, was there noted clinical evidence of pathology of the thoracic spine.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no persuasive evidence suggesting a link between the Veteran's thoracic spine pathology and his period or periods of active military service.  Under the circumstances, the Veteran's claim for service connection must be denied.  

The Board acknowledges the Veteran's testimony regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's thoracic spine pathology to his active military service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a layperson, is not competent to create the requisite causal nexus for his current pathology of the thoracic spine.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current thoracic spine pathology with any incident or incidents of his period of active military service.  Accordingly, his claim for service connection must be denied.  


ORDER

Entitlement to service connection for a disorder of the thoracic spine, to include thoracic spondylosis, is denied.  


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for a chronic right knee disability.  However, a review of the record raises some question as to the exact nature and etiology of that pathology.  

In that regard, while it is true that service treatment records are negative for evidence of chronic right knee pathology, the Veteran served for at least a portion of his service as a parachutist, making, according to his statements, at least 135 jumps.  Moreover, service connection is already in effect for a disorder of the left knee, deemed by a VA examiner to be the result of various inservice injuries.  

In support of his claim, the Veteran has indicated that, in January 1987, less than seven years following his final discharge from service, he underwent his initial surgery on the right knee.  In that regard, while during the course of private outpatient treatment in mid-April 2001, the Veteran indicated that he had undergone surgery for a torn tendon in his right knee in 1998, records of that surgery are not at this time a part of the Veteran's claims folder.  Moreover, while in a recent statement of May 2012, the Veteran's private physician indicated that he had performed a right total knee replacement on the Veteran in January 2012, records of that surgery are likewise not a part of the Veteran's claims folder.  Significantly, in that same correspondence, the Veteran's physician indicated that, while the cause of arthritis was multifactorial, it was usually exasperated by high impact activities or activities where one was on one's feet for prolonged periods of time.  In the opinion of the Veteran's private physician, were the Veteran's military record to show that he performed that type of activity, his right knee arthritis would clearly correlate with his military activity.  In that regard, the Veteran has yet to undergo a VA examination for the purpose of determining the nature and etiology of his current right knee pathology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2007).  

In light of the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's current claim.  Accordingly, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the Veteran, with a request that he provide the full name and address of the physicians and/or medical facilities who performed surgery on his right knee in 1987 and/or 1998.  Following receipt of that information, the AOJ should contact the physicians and/or medical facilities in question, with a request that they provide copies of any and all records of their treatment of the Veteran for right knee pathology.  The Veteran should because requested to sign the necessary authorization for release of such private medical records to the VA.  Moreover, all attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2011, the date of the most recent VA examination of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the exact nature and etiology of his claimed right knee pathology.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the examining physician should offer an opinion as to whether any identified right knee pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, to include multiple inservice parachute jumps.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining physician must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic records, have been reviewed, as appropriate. (As noted there are currently no records in the VBMS system.)  

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examining physician has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claim for service connection for a chronic right knee disability.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in July 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimidates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


